Opinion filed August 29, 2014




                                       In The


        Eleventh Court of Appeals
                                    __________

                                No. 11-14-00218-CR
                                    __________

                     IN RE ALONZO DIEGO FULLER


                          Original Mandamus Proceeding


                      MEMORANDUM OPINION
      Relator, Alonzo Diego Fuller, has brought a mandamus action against the
Honorable Stephen Ellis, Judge of the 35th District Court of Brown County, Texas.
He alleges that Judge Ellis did not appoint a court-appointed attorney to represent
him after he informed the trial court that he wished to submit a motion under
Chapter 64 of the Texas Code of Criminal Procedure. Relator contends that he
filed his request with the trial court on May 6, 2014, and that the trial court has not
taken any action regarding his request. Relator, however, has not filed in this court
any supporting documentation, such as an appendix or a record, as required under
TEX. R. APP. P. 52.3 and 52.7. Therefore, we hold that Relator has not presented us
with sufficient documentation to demonstrate that he is entitled to mandamus
relief. See Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992).
      We deny Relator’s petition for writ of mandamus.


                                                 PER CURIAM


August 29, 2014
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                        2